Name: 2008/56/EC: Commission Decision of 16 January 2008 allowing Member States to extend provisional authorisations granted for the new active substances benthiavalicarb, proquinazid and silver thiosulphate (notified under document number C(2008) 9) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  marketing;  agricultural policy;  means of agricultural production
 Date Published: 2008-01-17

 17.1.2008 EN Official Journal of the European Union L 14/26 COMMISSION DECISION of 16 January 2008 allowing Member States to extend provisional authorisations granted for the new active substances benthiavalicarb, proquinazid and silver thiosulphate (notified under document number C(2008) 9) (Text with EEA relevance) (2008/56/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (1), and in particular the fourth subparagraph of Article 8(1) thereof, Whereas: (1) In accordance with Article 6(2) of Directive 91/414/EEC, in April 2002 Belgium received an application from Kumiai Chemicals Industry Co. Ltd., for the inclusion of the active substance benthiavalicarb in Annex I to Directive 91/414/EEC. Commission Decision 2003/35/EC (2) confirmed that the dossier was complete and could be considered as satisfying, in principle, the data and information requirements of Annex II and Annex III to that Directive. (2) In January 2004 the United Kingdom received an application from DuPont (UK) Ltd concerning proquinazid. Commission Decision 2004/686/EC (3) confirmed that the dossier was complete and could be considered as satisfying, in principle, the data and information requirements of Annex II and Annex III to that Directive. (3) In January 2003 the Netherlands received an application from Enhold B.V. concerning silver thiosulphate. Commission Decision 2003/850/EC (4) confirmed that the dossier was complete and could be considered as satisfying, in principle, the data and information requirements of Annex II and Annex III to that Directive. (4) Confirmation of the completeness of the dossiers was necessary in order to allow them to be examined in detail and to allow Member States the possibility of granting provisional authorisations, for periods of up to three years, for plant protection products containing the active substances concerned, while complying with the conditions laid down in Article 8(1) of Directive 91/414/EEC and, in particular, the condition relating to the detailed assessment of the active substances and the plant protection product in the light of the requirements laid down by that Directive. (5) For these active substances, the effects on human health and the environment have been assessed, in accordance with the provisions of Article 6(2) and (4) of Directive 91/414/EEC, for the uses proposed by the applicants. The rapporteur Member States submitted the draft assessment reports to the Commission on 10 May 2004 (benthiavalicarb), 9 June 2006 (proquinazid), 9 November 2005 (silver thiosulphate), respectively. (6) Following submission of the draft assessment reports by the rapporteur Member States, it has been found to be necessary to request further information from the applicants and to have the rapporteur Member States examine that information and submit their assessment. Therefore, the examination of the dossiers is still ongoing and it will not be possible to complete the evaluation within the timeframe provided for in Directive 91/414/EEC. (7) As the evaluation so far has not identified any reason for immediate concern, Member States should be given the possibility of prolonging provisional authorisations granted for plant protection products containing the active substances concerned for a period of 24 months in accordance with the provisions of Article 8 of Directive 91/414/EEC so as to enable the examination of the dossiers to continue. It is expected that the evaluation and decision-making process with respect to a decision on possible Annex I inclusion for benthiavalicarb, proquinazid and silver thiosulphate will have been completed within 24 months. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Member States may extend provisional authorisations for plant protection products containing benthiavalicarb, proquinazid or silver thiosulphate for a period not exceeding 24 months from the date of adoption of this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 16 January 2008. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 230, 19.8.1991, p. 1. Directive as last amended by Commission Directive 2007/76/EC (OJ L 337, 21.12.2007, p. 100). (2) OJ L 11, 16.1.2003, p. 52. (3) OJ L 313, 12.10.2004, p. 21. (4) OJ L 322, 9.12.2003, p. 28.